On Application nor a Rehearing.
We have carefully considered the reason urged for a rehearing in this ease. On a re-examination of the questions presented we are more than confirmed in the correctness of the views expressed in the opinion.
We refrained from stating the effects as to the taxation of the bank’s capital, in consequence of Act 79 of 1880. We now do the same because we think it unnecessary to do so. We propose to let this question, as to the exemption of the bank’s capital, rest on the decisions heretofore rendered.
*39A written acceptance of the act was filed by the bank with the Secretary of State.
Section 4 of the act reads that “this act shall not be binding, or confer any right upon the bank unless accepted within twelve months from the date of this act, and under the conditions prescribed in Arts. 234 and 237 of the Oonstitution. Such acceptance to be manifested by the bank in writing, and filed in the office of the Secretary of State.”
That the act was for the benefit of the corporation is made certain by the acceptance of the benefit of the act and the text of the same. Art. 234 forbids the amending or the altering of the charter of an existing corporation for the benefit of such corporation, except upon’ the condition that such corporation shall thereafter hold its charter,, subject to the provisions of the Constitution of 1879.
Article 237, which the bank accepted as governing its charter, provides that “no corporation shall engage in any business other than that expressly authorized in its charter, or incidental thereto, nor shall it take or hold any real estate for a longer period than ten years, except such as may be necessary and proper for its legitimate business or purpose.”
The acceptance of the benefits of the act bring this corporation under the provisions of the above article.
It is restricted to the business of banking. It can not for a longer period than ten years hold real estate not essential to the conducting of its banking operations. To hold that' the property purchased is a part of the banking capital would, in effect, be to repudiate this article of the Constitution and to nullify the bank’s acceptance of the same.
If it be a part of the banking capital it can not be diminished in ten years; otherwise the corporation would probably go out of existence by the exhaustion of its capital. The cultivation or the leasing of the property purchased — the only way of administering it without loss, is not a part of the business operations of the bank, nor is it incidental thereto. We think the Citizens Bank has heretofore obtained all that it is entitled to, the exemption from taxation of its capital proper and the real estate necessary for the carrying on its legitimate business or purposes.